Fourth Court of Appeals
                                      San Antonio, Texas
                                             June 22, 2021

                                         No. 04-21-00252-CV

                                   IN RE TARA & KEVIN BOVE,
                                            Relators

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-22591
                           Honorable John D. Gabriel, Jr., Judge Presiding


                                            ORDER

Sitting:          Luz Elena D. Chapa, Justice1
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

       Relators’ petition for writ of mandamus and motion for temporary relief are denied. An
opinion will be forthcoming.



           It is so ORDERED on this 22nd day of June, 2021.

                                                                        PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
    Dissents to the denial without requesting a response.